Napton, Judge,
delivered.the opinion of the court.
Wliere property is in a state of transportation from one point to another, and a wrongful conversion of it occurs at some intermediate point, the question arises, in estimating the damages sustained by .the' owner, as to the point where the value of the property is to b'e taken, whether at the place of conversion, the place of delivery, or the place from which the goods were forwarded. Where the wrongdoer is the person employed as the agent of transportation, there seems to be very little doubt that the value of the goods at the place of the conversion is no criterion whatever for estimating the damages to which the owner is entitled. In such cases there has been some doubt expressed as to whether the place of embarkation or the point of destination should govern in the estimate of the owner’s loss ; but the rule, which establishes the point of delivery as the place where the value is to be taken, seems to meet with more general support. (Gillingham and others v. Dempsey, 12 Serg. & R. 183 ; The Joshua *592Barker, 1 Abbott’s Adm’y R. 218.) And where tlie wrongdoer is a mere stranger, a trespasser, it is not easy to see upon what ground he can insist that the value of the property at the place where the conversion occurs shall be the measure of damages to which the owner is entitled. Such a rule would, in effect, force the owner to dispose of his property in a market not of his own selection, and one where, per chance, the property might be valueless. A slave is sent by his owner in Missouri to Kentucky for the purpose of being there sold, and he is wrongfully taken from the possession of the owner’s agent whilst in Illinois, on his way to Kentucky. Must the value of the slave in Illinois be the measure of damages to which the owner is entitled in his action against the wrongdoer ? Or rather, is it not clear that the value of the slave either in Missouri or in Kentucky must govern ? In such cases of mere trespasses, probably the value at the place of embarkation, or point from which the property is- started, ought to govern. However this may be, the price of the property at the place where the conversion occurs will not do; for in the case put, slaves would be of no value in Illinois, unless their transportation to another market was in view ; and if this is taken into consideration, notwithstanding there may be no capital seeking such investments, the rule, which fixes the value at the place of destination as the standard of damages, would be approximated, though not absolutely reached. Going no further for illustration than the case under consideration, we see, as a matter of fact, that the market value of the flour at New Orleans is not at all times the same as at Boston minus the cost of transporting it from one point to the other, though doubtless any considerable disparity could not long continue. , -Scarcity of capital or other circumstances may depress the price of an article in one market below its value in another, after deducting the expense of removing the article, though, in the present condition of trade, this state of things is not likely to continue long. But as the price of an article must mainly be regulated by its value for home consumption, and *593must be so altogether if there is .no capital engaged in its removal to other places, the' price at the place of conversion would, in most instances, prove an inadequate compensation for the loss sustained by tiie owner'.
In actions against carriers for the wrongful conversion of property entrusted to them, damages have been usually given according to the valu'e-'of the goods at the place of destination. We do hot see how the forwarding merchant occupies any better position, in respect to this liability, than the carrier. He is the agent of the consignor; and if he fails to discharge his duty to his principal, and converts the goods to his. own use, the principal, or the. party standing in his place, ought to be recompensed to the extent of his injury, having reference to proximate and natural results.
In Bell and others v. Cunningham and others, 3 Pet. 69, a firm in Leghorn were consignees of a cargo shipped from Havana by their correspondents in Boston, who owned a ship trading from Havana to Leghorn*- under instructions to invest part of the proceeds in tiles and the remainder in paper, the whole to be shipped to Havana., The whole sum was invested in paper, taken to Havana, and sold and produced a loss instead of a profit, which would have resulted had the tiles been bought as directed. The profits, which the investment in tiles would have made at Havana, were held to be the measure of damages, although it was insisted that the defendants were only liable to account for the money which ought to have been invested in tiles at Leghorn, and not the value of the tiles at Havana. Thé breach of the contract, the court said, consisted not in nonpayment of the money, but in the failure to invest it in tiles. “ Speculative damages,” Judge Marshall added, “ dependent on possible successive schemes, ought never to be given; but positive and direct loss resulting plainly and immediately from the breach of orders may be taken into the estimate. An estimate of possible profit to be derived from investments at Havana, of the money arising from the sale of the tiles, taking into view a *594distinct operation, would have been to transcend the proper limits which a jury ought to respect; but the actual value of the tiles themselves at Havana affords a reasonable standard for the estimate of damages.”
Where an agent is directed to invest the funds of his principal in a particular stock, and he neglects to do so, and the stock thereupon rises, the principal is entitled to recover the enhanced value, as if the stock had been purchased. (Mayne on Damages, p. 312.) So, if an agent improperly withholds the money of his principal, he is liable for the ordinary interest of the country where it ought to be paid, and the incidental expenses of remitting it, if it ought to be remitted. (Story on Agency, § 220, 221; Short v. Skipwith, 1 Brock. 103.)
The defendants, in this case, did not occupy the position of mere trespassers liable for a tort, but were entrusted by the shippers with the duty of forwarding the flour to Boston. The flour was delivered to the carriers as the property of the plaintiffs, who were the consignees of the shippers, and who had accepted and paid bills drawn upon the shipment. The delivery to the carrier vested the title in the plaintiffs under the circumstances, and their right was therefore prior, in point of time, to any lien which defendants might have acquired by reason of the prior indebtedness of the consignors to them. It is plain, however, that no such lien existed. They were only agents to receive the goods on commission to forward them to plaintiffs, and were advised by the bills of lading that the flour was shipped for and on account of Farwell & Co., the plaintiffs. Their attachment of the property, therefore, was not a simple trespass, but a breach of their duty as forwarding merchants, and the rule of damages applicable to similar agencies must be enforced.
Judgment reversed and cause remanded.
The other judges concur.